McCay, Judge.
The Act of 1866 (pamphlet 1866, 141,) gives this lien “to factors and merchants for provisions and commercial manures furnished.” What right has a Court to say that this law extends also to money advanced to purchase provisions and commercial manures ? Had the Legislature so intended, it would have so said. These liens are of a very summary character— *620hard on the man who gives them and very partial to a particular class of creditors. We are not disposed to extend them beyond their letter. This note upon its face is for money, and it does not appear that the consideration was anything but money. That the plaintiff’s money went into the defendant’s crop may be a very good reason why defendant should pay it, but it is no reason why plaintiff should have a lien on the crop above other creditors, whose money went into it also, but who did not happen to be merchants or factors, or whose money was spent by the planter for other necessary purposes than provisions or commercial manures.
Judgment affirmed.